
	

113 HR 1001 IH: To amend the Fair Labor Standards Act of 1938 to provide a specific limited exemption from the overtime pay requirements of such Act for work related to disaster or catastrophe claims adjustment after a major disaster.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1001
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Bonner (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  a specific limited exemption from the overtime pay requirements of such Act for
		  work related to disaster or catastrophe claims adjustment after a major
		  disaster.
	
	
		1.Limited exemption for
			 disaster or catastrophe claims adjustersSection 7 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 207) is amended by adding at the end the following:
			
				(s)(1)The provisions of this
				section shall not apply for a period of 2 years after the occurrence of a major
				disaster to any employee—
						(A)employed to adjust
				or evaluate claims resulting from or relating to such major disaster, by an
				employer not engaged, directly or through an affiliate, in underwriting,
				selling, or marketing property, casualty, or liability insurance policies or
				contracts;
						(B)who receives from
				such employer on average weekly compensation of not less than $591.00 per week
				or any minimum weekly amount established by the Secretary, whichever is
				greater, for the number of weeks such employee is engaged in any of the
				activities described in subparagraph (C); and
						(C)whose duties
				include any of the following:
							(i)interviewing
				insured individuals, individuals who suffered injuries or other damages or
				losses arising from or relating to a disaster, witnesses, or physicians;
							(ii)inspecting
				property damage or reviewing factual information to prepare damage
				estimates;
							(iii)evaluating and
				making recommendations regarding coverage or compensability of claims or
				determining liability or value aspects of claims;
							(iv)negotiating
				settlements; or
							(v)making
				recommendations regarding litigation.
							(2)Notwithstanding
				any other provision of section 18, in the event of a major disaster, this Act
				exclusively shall govern all such employers in lieu of any State or other
				Federal law or regulation or local law or regulation, with respect to the
				employees described in paragraph (1).
					(3)The exemption in
				this subsection shall not affect the exemption provided by section
				13(a)(1).
					(4)For purposes of
				this subsection—
						(A)the term
				major disaster means any natural catastrophe, including any
				hurricane, tornado, storm, high water, wind driven water, tidal wave, tsunami,
				earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought, or,
				regardless of cause, any other catastrophe, including fire, flood, explosion,
				land collapse, avalanche, or pollutant or chemical release;
						(B)the term
				employee employed to adjust or evaluate claims resulting from or relating
				to such major disaster means an individual who timely secured or secures
				a license required by applicable law to engage in and perform the activities
				described in clauses (i) through (v) of paragraph (1)(C) relating to a major
				disaster, and is employed by an employer that maintains worker compensation
				insurance coverage or protection for its employees, if required by applicable
				law, and withholds applicable Federal, State, and local income and payroll
				taxes from the wages, salaries and any benefits of such employees; and
						(C)the term
				affiliate means a company that, by reason of ownership or control
				of twenty-five percent (25%) or more of the outstanding shares of any class of
				voting securities of one or more companies, directly or indirectly, controls,
				is controlled by, or is under common control with, another
				company.
						.
		
